NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                 FREDERICK D. WADE,
                      Petitioner,
                             v.
       OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent.
                __________________________

                        2011-3199
                __________________________

   Petition for review of the Merit Systems Protection
Board in case no. SF0831110045-I-1.
               __________________________

                 Decided: January 18, 2012
                ___________________________

      FREDERICK D. WADE, of Cottonwood, California, pro
se.

    SCOTT A. MACGRIFF, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With him
on the brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and FRANKLIN E. WHITE,
JR., Assistant Director.
                __________________________
WADE   v. OPM                                           2


    Before LOURIE, DYK, and REYNA, Circuit Judges.
PER CURIAM.
    Frederick D. Wade (“Wade”) petitions for review of a
final order of the Merit Systems Protection Board
(“Board”), Wade v. Office of Pers. Mgmt., No. SF-0831-11-
0045-I-1 (M.S.P.B. July 1, 2011) (“Final Order”). The
Board found Wade ineligible to make a redeposit or
receive an annuity under the Civil Service Retirement
System (“CSRS”). See id.; Wade v. Office of Pers. Mgmt.,
No. SF-0831-11-0045-I-1 (M.S.P.B. Feb. 4, 2011) (“Initial
Decision”). We affirm.
                      BACKGROUND
    Wade was employed by the Department of the Navy
from 1971 until his resignation in April 1988. On the day
of his resignation, Wade executed Office of Personnel
Management (“OPM”) Form 1425, “Application for Refund
of Retirement Deductions,” requesting a refund of his
retirement deductions. In May 1988, OPM authorized
and paid a refund in the amount of $23,086.59. Wade has
not been reemployed in the federal service.
    In July 2010, Wade submitted OPM Standard Form
2803, “Application to Make Deposit or Redeposit: Civil
Service Retirement System,” requesting that he be al-
lowed to redeposit his retirement deductions; and in
August 2010, Wade submitted OPM Form 1496A, “Civil
Service Retirement System: Application for Deferred
Retirement,” requesting an annuity through the CSRS.
    In October 2010, OPM issued a final decision finding
that because Wade was not a current federal employee
and had received a refund of his retirement deductions, he
was not eligible to redeposit his funds or to receive CSRS
annuity benefits. The administrative judge affirmed this
decision, Initial Decision, slip op. at 7, and the Board
3                                               WADE   v. OPM


denied Wade’s petition for review, making the decision of
the administrative judge the final decision of the Board,
Final Order, slip op. at 3. The Board agreed that Wade
was ineligible to make a redeposit because he did not
meet the relevant statutory and regulatory requirements.
Id., slip op. at 2. The Board also found that it need not
consider Wade’s argument, raised for the first time on
appeal, that OPM Form 1425 failed to provide adequate
notice of the consequences of securing a refund, but noted
that even considering this argument, Form 1425 was
“clear enough” and that “OPM cannot be estopped from
denying the appellant’s application for redeposit based on
an alleged lack of clarity in OPM Form 1425.” Id.
    Wade timely petitioned for review. We have jurisdic-
tion pursuant to 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
    Our review of Board decisions is limited. We may
only set aside agency actions, findings, or conclusions that
we find to be “(1) arbitrary, capricious, an abuse of discre-
tion, or otherwise not in accordance with law; (2) obtained
without procedures required by law, rule, or regulation
having been followed; or (3) unsupported by substantial
evidence.” 5 U.S.C. § 7703(c); see also Bennett v. Merit
Sys. Prot. Bd., 635 F.3d 1215, 1218 (Fed. Cir. 2011).
    Wade raises two arguments on appeal. First, he ar-
gues that the Board erred in finding that he is not an
“employee” eligible to redeposit his retirement deductions
under the applicable statute and regulations. 5 U.S.C.
§ 8342(a) specifies that the receipt of a “lump-sum credit”
for retirement benefits “voids all annuity rights . . . until
the employee . . . is reemployed,” except as provided in
section 8343a (which governs alternative forms of annui-
ties and is not relevant to this case) or 8334(d)(2). Section
8334(d) states that an employee “who has received a
WADE   v. OPM                                             4


refund of retirement deductions . . . may deposit the
amount received, with interest” if the employee left gov-
ernment service before March 1, 1991, and “is entitled to
an annuity [under the CSRS] which is based on service of
such employee . . . and which commences on or after
December 2, 1990.” OPM is charged with implementing
this paragraph, 5 U.S.C. § 8334(d)(2)(C), and the agency
has issued regulations stating that “[a] person may make
a deposit or redeposit under section 8334 . . . if he or she
is an ‘employee,’” where “employee” is defined as
   (1) A person currently employed in a position sub-
   ject to the civil service retirement law; or
   (2) A former employee (whose annuity has not
   been finally adjudicated) who retains civil service
   retirement annuity rights based on a separation
   from a position in which retirement deductions
   were properly withheld and remain (or have been
   redeposited in whole or in part) in the Civil Ser-
   vice Retirement and Disability Fund.
5 C.F.R. § 831.112(a) (emphasis added).
    Wade is not “currently employed” in the federal ser-
vice, but he argues that the inclusion of “former em-
ployee[s]” in this definition “supports redeposit by
separated employees who have covered service.” Pet’r’s
Br. 5. However, the text of this regulation does not sup-
port his interpretation. We have previously interpreted 5
C.F.R. § 831.112(a) to “allow[] a ‘former employee’ to
make a deposit only if that former employee is already
covered by the CSRS.” Dela Rosa v. Office of Pers. Mgmt.,
583 F.3d 762, 765 (Fed. Cir. 2009). Thus, the Board did
not err in concluding that Wade is not an “employee”
within the meaning of 5 U.S.C. § 8334(d) and 5 C.F.R.
5                                              WADE   v. OPM


§ 831.112(a), and that Wade is currently ineligible to
redeposit his retirement deductions. 1
     Wade’s second argument, which was raised for the
first time before the full Board, is that he did not receive
proper notice of the loss of future annuity rights when he
requested a lump-sum payment of his retirement benefits
in 1988. In particular, he argues that “OPM form 1425
was defective” because the statement about forfeiture
appeared on the back of the form, rather than “in or above
the signature block.” Pet’r’s Br. 6, 8.
    This argument is without merit. Only in unusual cir-
cumstances will lack of notice void an election. See
Collins v. Office of Pers. Mgmt., 45 F.3d 1569, 1573 (Fed.
Cir. 1995). The front of OPM Form 1425 clearly states,
“See the back of this form for important information
concerning your application for refund of retirement
deductions and for a Privacy Act statement,” as well as
“SEE BACK FOR MORE INFORMATION.” The back of
the form contains a bolded “Notice to Applicant,” and
the first note reads: “If you have more than 5 years of
service, you may be entitled to annuity rights which will
be forfeited by payment of this refund unless you are later
reemployed subject to the Civil Service Retirement Sys-
tem law.” As in Whitby v. Office of Personnel Manage-
ment, 417 F. App’x 967, 971 (Fed. Cir. 2011), the form

    1     Wade also argues that he is entitled to make a re-
deposit based on the text of OPM Standard Form 2803,
which states that “[d]eposits and redeposits can be made
by . . . separated employees who are entitled (or would be
entitled after paying for service) to an annuity . . . .” We
agree that this language is confusing, and OPM would be
well advised to revise this form to more accurately track
the statute, but we see no reason to alter the result based
on this. There is no evidence that Wade relied on this
form when making his initial decision to secure a lump-
sum refund.
WADE   v. OPM                                          6


explicitly provided the relevant information, and was
sufficiently clear to apprise Wade of the consequences of
his refund.
    For the foregoing reasons, we affirm the decision of
the Board.
                         COSTS
   No costs.